Title: From Abigail Smith Adams to Harriet Welsh, 2 August 1817
From: Adams, Abigail Smith
To: Welsh, Harriet


				
					dear Harriet
					2 August 1817
				
				How shall we get on without you? I dont half like it. why cannot you come out with mr Shaw? if you had Said Yes mr Clarke would gladly have come in for you. taking all things into consideration—I made a proposition to them to day that they should be married on Sunday Evening—as they rejected having a dinner, for I could not see how I could avoid a dinner if they were married in the forenoon—and sit off in the afternoon after some little persuasion, Susan agreed to it—mr Clarke thinks that he must sit off for Philadelphia immediatly even if he does not get a Letter from Captain Stuart, two or three days might make essential odds to him. he designs to take her with him, & trust for a safe conveyance for her back or to utica as may happen—I inclose two dollars. you will pay the cake which mr C will bring up, if he can. if not must get mr Shaw to take it—I want three or four qt blue & white China bowls—cannot you get a housekeeper from Sunday till monday morning & come out with mr Shaw—I inclose you a Letter from mrs Fryye. she appears comfortablely married, at which I rejoice much. no News yet of our Friends—I have two Letters which I wish to Show you, may hap I may send them to be returnd tomorrow—I will leave this unfinishd till morningNothing new to day / Yours as ever
				
					A Adams
				
				
			